Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-8, 10-12 and 14, directed to processes requiring the limitations of claim 1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Visone on 04/13/2022.

The application has been amended as follows: 
Amendments are with respect to the claims filed 10/13/2021.

Cancel claims 2, 3 and 9.

Amend claim 1 as shown in the following mark-up:
1.	(Currently Amended) A process for production of ethanol from a composition comprising glucose and between 50 µM and 100 mM acetic acid, said process comprising:
fermenting said composition until the amount of undissociated acetic acid is 1 mM or less in the presence of a recombinant yeast which comprises an exogenous glycerol transporter and is capable of converting acetic acid anaerobically;
monitoring the amount of undissociated acetic acid in the composition during the fermentation;
adding acid to the composition to maintainfor the remainder of the fermentation; and
recovering the ethanol.
Amend claim 11 as follows:
11. The process according to claim 10 wherein said nucleotide sequences encode aldehyde dehydrogenase ALD2, ALD3, ALD4, ALD5, and/or ALD6

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
“Lignocellulosic hydrolysates contain high amounts of acetic acid, which is a potent inhibitor of the fermentative capacities of microorganisms used for ethanol production such as yeasts.” De Bont et al. (U.S. 2015/0176032 A1), para. [0002].  The closest prior art identified related to the subject matter of claim 1 (as amended) indicating the desirability of a minimum amount of acetic acid in a fermentation is Ikeo et al. (U.S. 10,280,437 B2), teaching in claim 1 the removal of acetic acid, formic acid, furfural, and hydroxymethylfurfural and adding the same to a hydrolyzed biomass at a total amount of 1000 to 4500 ppm of these compounds.  Acetic acid, formic acid, furfural, and hydroxymethylfurfural are all considered to be inhibitors of fermentation; however, Ikeo et al. indicates that a minimum amount of the same is desirable.  However, Ikeo et al. addresses adjusting the composition of a composition prior to fermentation.  Ikeo et al. has no specific teachings regarding adding an acid during fermentation to maintain a specific level of undissociated acetic acid as recited.
Chao (U.S. 2016/0177342 A1), para. [0007], discusses “the inhibitory effect of acetic acid could be reduced by continuously adding ammonium hydroxide in the fermentation medium during fermentation.”  This is the opposite of adding acid as recited.
De Waal et al. (U.S. 2020/0024619 A1), para. [0158], discusses fermentation wherein “the amount of undissociated acetic acid in a composition exceeds 10 mM, the process may comprise, prior to the fermentation step, adding a base (such as NaOH or KOH) until the amount of undissociated acetic acid in a composition has reached a value of 10 mM or less.”  However, De Waal et al. has no explicit discussion of adding acid to maintain a minimum amount of undissociated acetic acid during fermentation.
It is further noted that the recited adding acid step in claim 1 is considered to be distinct from acid addition to maintain a stable pH since addition of acid must affect a drop in pH in order to increase the proportion of acetate/acetic acid that is protonated or undissociated.
The amendment to claim 1 is considered to obviate the obviousness-type double patenting rejections stated in the prior Office Action since none of those claims recite addition of an acid to maintain a range of undissociated acetic acid.  While the claims of copending application Ser. No. 16/649,284 recite a treated lignocellulose hydrolysate having between 50 µM and 10 mM undissociated acetic acid, the same is a recitation of the starting values of a composition and not an instruction to add acid during a fermentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652